EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jian Jiang on March 9, 2021.
The application has been amended as follows: 
In Claim 1, line 24, replace the phrase “outer portion annular” with the phrase - -outer annular portion- -;
In Claim 1, line 29, after the term “body” please insert the phrase - -and the second section extends inwardly from the first section- -;

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Doleac et al. US 2010/0282091 in view of Swenson US 2012/0135171, does not disclose or reasonably suggest a food or beverage capsule comprising a cup shaped base body having a sidewall comprising at least one co-injected multilayer section extending from the sidewall wall of the cup shaped base body to an outer annular portion of a bottom structure wherein the outer annular portion is connected to and extends inwardly from the sidewall of the cup shaped base body wherein the at least one multilayer section terminates in a contact area between a bottom retaining wall and the outer annular portion of the bottom .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792